                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

BETTY J. JOHNSON                                                  CIVIL ACTION

VERSUS                                                            NO. 18-7930

INVESTOR EQUITIES, LLC ET AL.                                     SECTION “S”(2)

                        ORDER AND REASONS ON MOTION

       Plaintiff's Motion for Leave to File First Amended Complaint, Record Doc. No. 26,

is before me. Plaintiff seeks to amend her complaint to clarify her existing claims against

the parties, and to allege new claims under Louisiana law that defendants acted as a joint

venture as to their financial dealings with plaintiff and that the interest on plaintiff's loans

with defendant Investor Equities, LLC was usurious and subject to forfeiture. Record Doc.

No. 37-2 at pp. 6–7.

       On December 17, 2018, a Rule 16 scheduling order was issued in this matter setting

January 25, 2019, as the deadline for amendment of pleadings. Record Doc. No. 22 at p.

1. Plaintiff filed the instant motion on February 5, 2019, eleven (11) days after the

amendment deadline expired.

I.     LEGAL STANDARD

       When the court has entered a scheduling order setting a deadline for the

amendment of pleadings, the schedule “may be modified only for good cause and with

the judge’s consent.” Fed. R. Civ. P. 16(b)(4) (emphasis added). “Rule 16(b) governs

amendment of pleadings after a scheduling order deadline has expired. Only upon the

movant’s demonstration of good cause to modify the scheduling order will the more
liberal standard of Rule 15(a) apply to the district court’s decision to grant or deny

leave.” S&W Enters., L.L.C. v. SouthTrust Bank of Ala., NA, 315 F.3d 533, 536 (5th Cir.

2003) (emphasis added). “In determining good cause, we consider four factors: ‘(1) the

explanation for the failure to timely move for leave to amend; (2) the importance of the

amendment; (3) potential prejudice in allowing the amendment; and (4) the availability

of a continuance to cure such prejudice.’” Sw. Bell Tel. Co. v. City of El Paso, 346 F.3d

541, 546 (5th Cir. 2003) (citing Fed. R. Civ. P. 16(b)) (quoting S & W Enters., 315 F.3d

at 535); accord Fahim v. Marriott Hotel Servs., Inc., 551 F.3d 344, 348 (5th Cir. 2008);

Nunez v. U.S. Postal Serv., 298 F. App’x 316, 319 (5th Cir. 2008); In re Int’l Marine,

LLC, 2009 WL 498372, at *1–2 (E.D. La. Feb. 26, 2009).

      Fed. R. Civ. P. 15(a) is liberal in favor of permitting amendment of pleadings.

Leffall v. Dallas Indep. Sch. Dist., 28 F.3d 521, 524 (5th Cir. 1994); Martin’s Herend

Imports, Inc. v. Diamond & Gem Trading U.S. Am. Co., 195 F.3d 765, 770 (5th Cir.

1999); Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 597–98 (5th Cir. 1981). Thus,

“[t]he court should freely give leave when justice so requires,” Fed. R. Civ. P. 15(a)(2),

but such leave “is by no means automatic.” Wimm v. Jack Eckerd Corp., 3 F.3d 137, 139

(5th Cir. 1993) (quotation omitted). Relevant factors to consider include “undue delay,

bad faith or dilatory motive on the part of the movant, repeated failure to cure

deficiencies by amendments previously allowed, undue prejudice to the opposing party,

and futility of amendment.” Id.


                                           -2-
       Futility in this context means “that the amended complaint would fail to state a

claim upon which relief could be granted. . . . [Thus,] to determine futility, we will apply

the same standard of legal sufficiency as applies under Rule 12(b)(6).” Stripling v. Jordan

Prod. Co., 234 F.3d 863, 873 (5th Cir. 2000) (quotations and citations omitted); accord

Fenghui Fan v. Brewer, 377 F. App’x 366, 367 (5th Cir. 2010). “To survive a Rule

12(b)(6) motion to dismiss, the plaintiff must plead ‘enough facts to state a claim to relief

that is plausible on its face.’ ‘Factual allegations must be enough to raise a right to relief

above the speculative level, on the assumption that all the allegations in the complaint

are true (even if doubtful in fact).’” In Re Katrina Canal Breaches Litig., 495 F.3d 191,

205 (5th Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 547 (2007))

(footnote omitted).

II.    ANALYSIS

       Plaintiff failed to address the proper legal standard for amendment of pleadings

after an amendment deadline has expired in her original memorandum in support of this

motion, basing her argument exclusively on Rule 15(a). Record Doc. No. 26-1. Her reply

addressed the proposed amendment under Rule 16(b)(4). Record Doc. No. 39. Plaintiff's

explanation for her failure timely to move for leave to amend her complaint is that she

did not receive discovery responses containing information to support the alleged joint

venture and usurious loan claims until January 28, 2019, three days after the amendment

deadline expired. Id. at pp. 1–2. This explanation, coupled with the fact that plaintiff filed


                                            -3-
the instant motion only eleven (11) days after the amendment deadline expired and

promptly after learning the new information to support her proposed claims, weighs in

favor of a finding of Rule 16 good cause.

       As to importance, plaintiff states that her amendment will clarify and support her

existing claims under the Home Ownership and Equity Protection Act ("HOEPA") and

the Truth in Lending Act ("TILA") and, if the claims are proven, will entitle her to

damages, rescission of certain transactions and the prevention of the loss of her home.

Record Doc. Nos. 26-1 at p. 1; 37-2 at p. 7. This factor also weighs in favor of allowing

plaintiff to amend.

       Defendants argue that allowing amendment of plaintiff's complaint would cause

them prejudice by forcing them to engage in additional discovery related to plaintiff's

new allegations. Record Doc. Nos. 29 at p. 10; 30 at p. 6. Additionally, defendant

Investor Equities, LLC argues that it will be forced to incur further costs in amending its

counterclaim to address plaintiff's proposed usury claim. Record Doc. No. 29 at p. 10.

Plaintiff argues that defendants will not be prejudiced because her new claims arise from

the same underlying facts, evidence and allegations of HOEPA and TILA violations

alleged in her original complaint. Record Doc. No. 37-2 at p. 7. She also asserts that

defendants will not suffer prejudice because discovery in this matter is ongoing and the

discovery deadline is not until August 16, 2019, and trial is set for November 4, 2019.

Id.; Record Doc. No. 22.


                                            -4-
      I find that the facts and allegations pertaining to the claims proposed in the

amendment arise from the same underlying facts and allegations raised in the initial

complaint. In addition, ample time remains under the existing schedule for defendants

to address the new claims asserted in plaintiff's proposed amendment. Prejudice will be

minimal, and no continuance to cure prejudice should be necessary. Nevertheless,

plaintiff has stated that she will not oppose any request by defendants for a continuance

of pretrial deadlines if one becomes necessary. Record Doc. No. 37-2 at p. 8. These

factors weigh in favor of a Rule 16(b)(4) good cause finding, such that the more liberal

Rule 15(a) standard may be analyzed.

      Plaintiff filed this motion only eleven (11) days after the expiration of the

amendment deadline, based on information received in discovery responses three (3)

days after the amendment deadline expired. Plaintiff promptly filed the instant motion

approximately one week after receiving discovery responses. No prior amendments have

been requested or submitted. Under these circumstances, I find no undue delay or

dilatory motive.

      The Fifth Circuit has defined bad faith generally as implying or involving actual

or constructive fraud, or a design to mislead and deceive another, or a neglect or refusal

to fulfill some duty or some contractual obligation, not prompted by an honest mistake

as to one’s rights or duties but by some interested or sinister motive. Industrias

Magromer Cueros y Pieles S.A. v. La. Bayou Furs Inc., 293 F.3d 912, 922 (5th Cir.


                                           -5-
2002)) (interpreting Louisiana law). "The term bad faith means more than mere bad

judgment or negligence, it implies the conscious doing of a wrong for dishonest or

morally questionable motives." Id. Defendants have not shown that plaintiff is in bad

faith in any of these ways.

      As stated above, any prejudice to defendants is minimal, the discovery deadline

and trial date are several months away, and plaintiff has expressly consented to continue

any pretrial deadlines if necessary.

      Defendants argue that amendment is futile because the alleged joint venture is

"fictional," Record Doc. No. 30 at p. 1, and plaintiff's proposed amended complaint does

not adequately allege the elements of a joint venture under Louisiana law. Record Doc.

Nos. 29 at pp. 11–13; 30 at 8–9. I find that plaintiff's proposed amended complaint is

sufficient to pass initial futility muster. Whether plaintiff can establish the essential

elements of joint venture under Louisiana law is a matter better addressed with evidence

on a motion for summary judgment and not as a pleading matter. For the above reasons,

the Rule 15(a) factors favor permitting plaintiff leave to amend her complaint, and the

motion is GRANTED.
                                                     27th day of February, 2019.
                     New Orleans, Louisiana, this _________


                                                JOSEPH C. WILKINSON, JR.
                                           UNITED STATES MAGISTRATE JUDGE




                                          -6-
